                Case 20-10343-LSS                Doc 1453         Filed 10/09/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1357

       CERTIFICATE OF NO OBJECTION REGARDING THE FIFTH MONTHLY
        APPLICATION OF ALVAREZ & MARSAL NORTH AMERICA, LLC FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
      THE PERIOD FROM AUGUST 1, 2020 TO AND INCLUDING AUGUST 31, 2020

                  The undersigned hereby certifies that, as of the date hereof, Alvarez & Marsal North

America, LLC (“A&M”) has received no answer, objection or other responsive pleading to the Fifth

Monthly Application of Alvarez & Marsal North America, LLC for Allowance of

Compensation and Reimbursement of Expenses for the Period from August 1, 2020 to and

Including August 31, 2020 (the “Application”) (D.I. 1357), filed on September 22, 2020.

                  The undersigned further certifies that A&M has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than October 6, 2020 at 4:00 p.m. (ET).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1453      Filed 10/09/20    Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.

    (1) Total Fees         (2) Total Expenses         (3) 80% of           Total Debtors are
      Requested                Requested            Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $339,727.50                 $2.85                $271,782.00             $271,784.85

               WHEREFORE, A&M respectfully requests that the Application be approved.


Dated: October 9, 2020                      ALVAREZ & MARSAL NORTH AMERICA, LLC
       Chicago, Illinois
                                            /s/ Brian Whittman
                                            Brian Whittman
                                            Managing Director
                                            540 W Madison
                                            18th Floor
                                            Chicago, Illinois 60661
                                            Telephone: (312) 601-4227
                                            Email: bwhittman@alvarezandmarsal.com

                                            FINANCIAL ADVISORS TO THE
                                            DEBTORS AND DEBTORS IN
                                            POSSESSION




                                                2
